Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 08/04/2022 has been acknowledged. Claims 1-2, 5-12 and 15-21 are currently pending and have been considered below. Claim 1, 11 and 21 are independent claim. Claims 3-4 and 13-14 have been cancelled. No claim is added new.

Priority
The application is a 371 of PCT/EP2017/075570 filed on 10/06/2017. 

Remarks and Response
Applicant’s arguments filed in the amendments on 08/04/2022 have been fully considered but they are not persuasive. The reasons set forth below.

Response to Arguments
On pages 7 of the remarks, applicant argued that Astrin ¶[0062], ¶[0068] and ¶[0073] do not teach claim 3-4 that have been amended to claim 1.
Examiner respectfully disagrees. Astrin, Fig-1, ¶[0030] teaches that the lock may report messages from the sensor to the operation center. The message may include the sensor data, the alarm state of the lock to the operation center. ¶[0032], messages from sensor network to the lock and messages from the lock to the operation center may be encrypted using public/private key cryptography and/or digital certificate. Fig-4, ¶[0055], the communication module may include configuration information public/private keys, digital certificates, encryption protocols etc. Fig-5, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. From all these teachings it is clear that message containing sensor data is encrypted using public/private key pair and encrypted message is forwarded to operation center.
Astrin, Fig-1, ¶[0028], lock 110 is in communication with sensors like an actuator 115a, a chemical/biological toxins sensor 115b, a temperature sensor 115c, chemical explosive sensor 115d, a mechanical sensor 115e, a radioactivity sensor 115f. Here encrypted message from 115a is mapped with the limitation “receiving an encrypted blob from the first computing device” and encrypted message from 115b is mapped with the limitation “receiving an encrypted blob from the second computing device”. The claim does not explicitly mention what the first and second computing devices are, if the first and second computing devices are same or different, if the first public key and second public key are same or different etc.

For the entire above reasons examiner maintains the rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-12, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US Patent Application Publication No 2005/0083172 A1) in view of Astrin (US Patent Application Publication No 2006/0250235 A1). 

Regarding Claim 1, Bates discloses a method for actuating a locking mechanism on a container, the method comprising: 
receiving, at a computing device associated with the container, a policy for actuating the locking mechanism (Bates, ¶[0007], the container is controllably locked using an electronically actuated locking mechanism. The locking mechanism is caused to unlock the container if a condition is met. The condition can be based on geographical location, date or time); 
determining, at the computing device, that conditions within the policy have been met (Bates, ¶[0012], storing in memory a desired geographical location that comprises at least three geographical points and enabling the locking mechanism to unlock the container if the determined geographical location matches the desired geographical location); and 
actuating the locking mechanism (Bates, ¶[0013], enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius).
Bates does not explicitly teache the following limitation that Astrin teaches:
wherein the policy includes a first public key associated with a first computing device and a second public key associated with a second computing device (Astrin, ¶[0032], messages from sensor network to the lock and messages from the lock to the operation center may be encrypted using public/private key cryptography and digital certificate.  ¶[0055], the communication module may include public/private keys, digital certificate, encryption protocols etc. ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption etc).
receiving an encrypted blob from the first computing device encrypted with a private key associated with the first public key (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); 
receiving a second encrypted block from the second computing device encrypted with a second private key associated with the second public key (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); 
decrypting the first encrypted blob and the second encrypted blob to create a first blob and a second blob (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); and 
verifying the contents of the first blob and second blob (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography). 
Bates in view of Astrin are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “locking mechanism for cargo container transport security”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bates in view of Astrin to include the idea of locking and tracking of a container to monitor the state of the container including the detection of container door tampering, undesirable temperature and humidity inside the container.

Regarding Claim 2, Bates in view of Astrin discloses the method of claim 1, wherein the policy includes at least one public key to be used for the actuating (Bates, ¶[0036], the key has mechanical portion as well as circuitry which communicates electronically with the lock. Data communicated between the key and lock is encrypted).

Regarding Claim 5, Bates in view of Astrin discloses the method of claim 1, wherein the policy includes at least one supplementary data item selected from: a geographic location within which the locking mechanism may be actuated; a time within which the locking mechanism may be actuated; or sensor reading ranges for sensors associated with the computing device within which the locking mechanism may be actuated (Bates, ¶[0041]- ¶[0042], as determined by the GPS receiver, the remote intelligent communication device sends a digital message to the controller enabling the lock to be opened with the key. The receiver receives a point and a radius or three geographic points to define a desired area or location or two point to define a line).

Regarding Claim 6, Bates in view of Astrin discloses the method of claim 1, further comprising generating a report based on the actuating, the report including at least a location, timestamp and whether the locking mechanism was locked or unlocked (Bates, ¶[0036], the memory of the circuitry 30 records an audit trail in which lock the associated key has been used. ¶[00113], a determination is made as to whether other requirements for access are met (the vehicle or container is in the desired geographic area at a specified time, the vehicle passed through a specified sequence of desired areas)).
 
Regarding Claim 7, Bates in view of Astrin discloses the method of claim 6, further comprising providing the report to an inventory tracking system (Astrin, ¶[0012], the lock may transmit data periodically to the operation center which can track and monitor the state of the container).

Regarding Claim 8, Bates in view of Astrin discloses the method of claim 1, wherein the policy includes an emergency override key, and wherein, if the emergency override key is used, the method further comprising providing an alarm to a server (Astrin, ¶[0027], the smart lock may determine when alarm conditions exist and may send encrypted data. Also ¶[0114], a determination is made as to whether an override authorization has been received from the central station). 

Regarding Claim 9, Bates in view of Astrin discloses the method of claim 1, wherein the policy includes different conditions for different legs of a trip (Bates, ¶[0110]- ¶[0112], a determination is made as to whether the vehicle or container is off course. An alarm signal is sent (an audible or visible to the driver). A determination is made as to whether the vehicle or container is in a desired geographical area).

Regarding Claim 10, Bates in view of Astrin discloses the method of claim 1, wherein the receiving is done dynamically while a vehicle associated to the container is in motion (Bates, ¶[0013], enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius). 

Regarding Claim 11, Bates discloses a computing device for actuating a locking mechanism on a container, the computing device comprising:
a processor (Bates, Fig-1); and 
a communications subsystem, wherein the computing device is configured to: 
receive a policy for actuating the locking mechanism (Bates, ¶[0007], the container is controllably locked using an electronically actuated locking mechanism. The locking mechanism is caused to unlock the container if a condition is met. The condition can be based on geographical location, date or time); 
determine that conditions within the policy have been met (Bates, ¶[0012], storing in memory a desired geographical location that comprises at least three geographical points and enabling the locking mechanism to unlock the container if the determined geographical location matches the desired geographical location); and 
actuate the locking mechanism (Bates, ¶[0013], enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius).
Bates does not disclose the following limitations that Astrin teaches:
wherein the policy includes a first public key associated with a first computing device and a second public key associated with a second computing device (Astrin, ¶[0032], messages from sensor network to the lock and messages from the lock to the operation center may be encrypted using public/private key cryptography and digital certificate.  ¶[0055], the communication module may include public/private keys, digital certificate, encryption protocols etc. ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption etc).
receiving an encrypted blob from the first computing device encrypted with a private key associated with the first public key (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); 
receiving a second encrypted block from the second computing device encrypted with a second private key associated with the second public key (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); 
decrypting the first encrypted blob and the second encrypted blob to create a first blob and a second blob (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); and 
verifying the contents of the first blob and second blob (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography).
Bates in view of Astrin are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “locking mechanism for cargo container transport security”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bates in view of Astrin to include the idea of locking and tracking of a container to monitor the state of the container including the detection of container door tampering, undesirable temperature and humidity inside the container.

Regarding Claim 12, Bates in view of Astrin discloses the computing device of claim 11, wherein the policy includes at least one public key to be used for the actuating (Bates, ¶[0036], the key has mechanical portion as well as circuitry which communicates electronically with the lock. Data communicated between the key and lock is encrypted).

Regarding Claim 15, Bates in view of Astrin discloses the computing device of claim 11, wherein the policy includes at least one supplementary data item selected from: a geographic location within which the locking mechanism may be actuated; a time within which the locking mechanism may be actuated; or sensor reading ranges for sensors associated with the computing device within which the locking mechanism may be actuated (Bates, ¶[0041]- ¶[0042], as determined by the GPS receiver, the remote intelligent communication device sends a digital message to the controller enabling the lock to be opened with the key. The receiver receives a point and a radius or three geographic points to define a desired area or location or two point to define a line).

Regarding Claim 16, Bates in view of Astrin discloses the computing device of claim 11, wherein the computing device is further configured to generate a report based on the actuating, the report including at least a location, timestamp and whether the locking mechanism was locked or unlocked (Bates, ¶[0036], the memory of the circuitry 30 records an audit trail in which lock the associated key has been used. ¶[00113], a determination is made as to whether other requirements for access are met (the vehicle or container is in the desired geographic area at a specified time, the vehicle passed through a specified sequence of desired areas)).

Regarding Claim 17, Bates in view of Astrin discloses the computing device of claim 16, wherein the computing device is further configured to provide the report to an inventory tracking system (Astrin, ¶[0012], the lock may transmit data periodically to the operation center which can track and monitor the state of the container).

Regarding Claim 18, Bates in view of Astrin discloses the computing device of claim 11, wherein the policy includes an emergency override key, and wherein, if the emergency override key is used, the computing device being further configured to provide an alarm to a server (Astrin, ¶[0027], the smart lock may determine when alarm conditions exist and may send encrypted data. Also ¶[0114], a determination is made as to whether an override authorization has been received from the central station).

Regarding Claim 19, Bates in view of Astrin discloses the computing device of claim 11, wherein the policy includes different conditions for different legs of a trip (Bates, ¶[0110]- ¶[0112], a determination is made as to whether the vehicle or container is off course. An alarm signal is sent (an audible or visible to the driver). A determination is made as to whether the vehicle or container is in a desired geographical area).

Regarding Claim 20, Bates in view of Astrin discloses the computing device of claim 11, wherein the computing device is configured to receive dynamically while a vehicle associated to the container is in motion (Bates, ¶[0013], enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius).

Regarding Claim 21, Bates discloses a computer readable medium for storing instruction code for actuating a locking mechanism on a container, the instruction code, when executed by a processor of a computing device causing the computing device to: 
receive a policy for actuating the locking mechanism (Bates, ¶[0007], the container is controllably locked using an electronically actuated locking mechanism. The locking mechanism is caused to unlock the container if a condition is met. The condition can be based on geographical location, date or time); 
determine that conditions within the policy have been met (Bates, ¶[0012], storing in memory a desired geographical location that comprises at least three geographical points and enabling the locking mechanism to unlock the container if the determined geographical location matches the desired geographical location); and 
actuate the locking mechanism (Bates, ¶[0013], enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius).
Bates does not explicitly teach the following limitation that Astrin teaches:
wherein the policy includes a first public key associated with a first computing device and a second public key associated with a second computing device (Astrin, ¶[0032], messages from sensor network to the lock and messages from the lock to the operation center may be encrypted using public/private key cryptography and digital certificate.  ¶[0055], the communication module may include public/private keys, digital certificate, encryption protocols etc. ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption etc).
receiving an encrypted blob from the first computing device encrypted with a private key associated with the first public key (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); 
receiving a second encrypted block from the second computing device encrypted with a second private key associated with the second public key (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); 
decrypting the first encrypted blob and the second encrypted blob to create a first blob and a second blob (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); and 
verifying the contents of the first blob and second blob (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography). 
Bates in view of Astrin are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “locking mechanism for cargo container transport security”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bates in view of Astrin to include the idea of locking and tracking of a container to monitor the state of the container including the detection of container door tampering, undesirable temperature and humidity inside the container.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433